Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 5-7 and 10-11 are indicated.
References Bonja is the closest reference. Bonja teaches a filler feed wire comprising a laser conductive element, a metal filler material that extends along the length of the filler feed wire, and the laser conductive element comprises at least one optical fiber arranged. However, reference Bonja does not teach or suggest the limitation “the laser conductive element comprises a circular array of optical fibers that surrounds a core comprising the filler material” in claim 5, the limitation “the laser conductive element and filler material comprises a semi-circular or C- shape in transverse section with a core disposed within the semi-circular or C-shape” in claim 6, the limitation “the laser conductive element comprises optical fibers braided around a core comprising the filler material” in claim 7, and the limitation “the filler material and the laser conductive element extend side-by-side along the length of the filler feed wire and are joined by a binding material” in claim 10. In addition, one of ordinary skill in the art would not found obvious teaching or motivation among reference Bonja and other references to meet the limitation in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRIS Q LIU/Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761